Mackintosh, J. (dissenting)
— The opinion of the majority says: “Just as Plastino was starting his machine to cross the pavement and street car tracks be*205hind the north-hound street car, he looked north to see if there were any cars approaching from that direction upon the west track and did not see any, according to his testimony. It is, it must he conceded, somewhat difficult to arrive at the conclusion that he did not see any car approaching from that direction; since his view was unobstructed for a long distance to the north past beyond the north-bound street car, and the fast moving south-bound street car was then approaching from the north upon the west track about a block away.” The only objection I have to this statement is' that, under the evidence, it is not “somewhat difficult to arrive at the conclusion that he did not see any car approaching from that direction,” but that it is impossible to reach such a conclusion. He had stopped before attempting to cross a street one hundred feet in width, upon which he had an unobstructed view for several hundred feet, and the testimony is that there was no other traffic on the street except the street car north-bound, and yet he says that, although he looked, he did not see the southbound car. I cannot understand how his conduct can be other than negligent, as a matter of law. The only conclusion I can arrive at from this testimony is that he did not look, and under such circumstances as here surrounded him, he must look. I therefore dissent from this opinion, and believe that judgment should have been entered for the appellant.
Bridges and Hovey, JJ., concur with Mackintosh, J.-